Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 1 of 11




                     EXHIBIT A
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 2 of 11


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 18-CV-61577-BB

   T.M., a minor by his mother and next friend
   CRYSTAL LUGO,

           Plaintiff,
   V.


   SCOT PETERSON,

           Defendant(s).
   _____________/
        DEFENDANT, SCOT PETERSON'S VERIFIED ANSWERS TO PLAINTIFF'S
                      FIRST SET OF INTERROGATORIES

           COMES NOW the Defendant, SCOT PETERSON, and hereby gives notice· of service

   of the attached answers, numbered 1 through 14, to the interrogatories propounded by

   Plaintiff certified as being served on February 19, 2019, states:




                   [THIS SECTION WAS INTENTIONALLY LEFT BLANK]




                                                 1
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 3 of 11
   T.M., a minor by his mother and next friend Crystal Lugo v. Scot Peterson
   Case No.: /8-CV-61577-BB
   Defendant, Scot Peterson 's, Answers to Plaintiff's Interrogatories




                         SCOT PETERSON'S ANSWERS TO PLAINTIFF'S
                              FIRST SET OF INTERROGATORIES

          1.      Identify the person(s) answering these interrogatories, including anyone giving
   assistance in any way.

            Scot Peterson. Assisted by counsel.


           2.    Please provide the names, addresses, and rank of the individuals responsible
   for interviewing, investigating, hiring, and supervising you at the Broward County Sheriffs
   Office.

           Objection. The information sought by this interrogatory is outside of the proper
   scope of discovery as defined by Fed. R. Civ. P. 26(b )(1), as it is not relevant to any
   party's existing claim or defense in this matter and is disproportionate to the needs of
   the case. Following the Court's omnibus orders (DE 50 and 51) on the defendants'
   multiple motions to dismiss, the sole remaining claims are the minor plaintiff, T.M.'s,
   alleged claims of a February 14, 2018, unreasonable search and seizure (counts 1-111 of
   the operative Complaint) against Scot Peterson, individually. In his Answer and
   Defenses (DE 52) to those claims, Scot Peterson admitted T.M's allegation that Peterson
   at all times acted under color of law and within the scope of his employment with the
   Broward Sheriff's Office. (DE 52 at tJtJ 7, 23, 25, 31, 37). The Broward Sheriff's Office
   is not a defendant on the remaining claims. This court has dismissed all claims against
   all defendants relating to Nikolas Cruz's mass shooting at Marjorie Stoneman Douglas
   High School on that same date. (See DE 50 and 51). And T.M.'s remaining claims
   against Scot Peterson are absolutely unrelated to the shooting. Plaintiff's propounding
   of this interrogatory well after the Court's omnibus orders of dismissal evidences an
   intent to annoy and harass Scot Peterson with irrelevant matters.

         3.    State the name and address for each of your previous employer~ in the field of
   law enforcement and/or security, setting forth:

            Objection. See objection to interrogatory #2, above.

                      (a) The nature, substance, and description of your work and duties,.including
                      the name, address, title, and role for each individual who supervised you at
                      each such place of employment and the inclusive dates of employment at such
                      place of employment;

                      (b) The reason for leaving each such place of employment.

                                                                2
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 4 of 11

   T.M., a minor by his moth er and next friend C,ystal Lugo v. Scot Peterson
   Case No.: 18-CV-61 577-BB
   Defendant, Scot Peterson 's, Answers to Plaintiff's In terrogatories




           4.     Have you ever been or are you currently the subject of or the defen dant in any
   inquiry, complaint, disciplinary action, or other administrative action or of a lawsuit, either
   civil or criminal? If so, please set forth:

            Objection. See obj ection to interrogatory #2, above.

                      (a) The nature, substance, and description of each mqmry, complaint,
                      disciplinary action, or other acti on;

                      (b) The name, address, and telephone number of each complainant/plaintiff.

          5.      Identify the training or experience required for service as an officer for the
   Broward County and identify all training procedures you underwent before being assigned
   to the unit or task force that patrols public high schools. Please include whether Broward
   County distributed to you or required the reading or viewing of any materials (written,
   computer, video, or audio) concerning: ( 1) making arrests or otherwise seizing criminal
   suspects; (2) determining whether there is probable cause for an arrest or the seizure of a
   criminal suspect or personal property; (3) searching and seizing personal property of a
   criminal suspect; (4) engaging with active shooters; (5) disciplining minor students; (6)
   police abuse and misconduct; or (7) state or constitutional law? If so, state for each:

            Objection. See objection to interrogatory #2, above.

                      (a) The title, author, and publication date of each such piece of material and
                      the date when such material was given to you to read;

                      (b) Whether or not you actually read or viewed each such piece of material,
                      setting forth the date( s) of reading or viewing.

        6.     Describe in complete detail how the incident, which gave rise to this
   Complaint occurred, setting forth all events in the order in which each event took place.

          Sometime during the morning of February 14, 2018, Marjorie Stoneman Douglas
   High School security specialist, Kelvin Greenleaf, brought a male student into my
   office. Mr. Greenleaf explained that he believed the boy had been selling ·drugs on
   campus. Mr. Greenleaf had a wad of cash that had been in the boy's possession. Mr.
   Greenleaf laid the wad of cash on my desk. I inquired of the boy where the money had
   come from. Initially, the boy had no real answer, but he ultimately said that his mother
   had given it to him. Mr. Greenleaf removed the boy from my office.

                                                                 3
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 5 of 11

   T.M., a minor by his mother and next friend Crystal Lugo v. Scot Peterson
   Case No.: /8-CV-61577-BB
   Defendant, Scot Pete1·son 's, Answers to Plaintiff's Interrogatories




   I placed the wad of cash in an envelope. I contacted the boy's mother by phone and
   inquired about the cash. The boy's mother confirmed her son's claim that she had
   given him the money, although the mother had no idea/recollection how much money
   she had given to her son.

   After the boy left my office, school authorities apparently decided to place the boy in
   internal suspension. I had the boy called back into my office for the single purpose of
   returning the money to him. I did that, and I had no further contact with the boy.

           7.     Do you contend that there was probable cause to: (1) arrest and/or detain
   Plaintiff Tyler Massaro; or (2) search his backpack; or (3) seize his money? If so, state each
   fact that supports each of your conclusions that probable cause existed for each of the above
   acts.

          I "contend" nothing. (1) There was no probable cause to arrest Tyler Massaro
   on February 14, 2018. (2) I did not make any probable cause determination relating
   to a search of Tyler_Massaro's backpack, as I neither sought nor conducted any such
   search and I was not present if/when any such search was performed by ot~ers. (3) I
   did not make any probable cause determination relating to the seizure of Tyler
   Massaro's money, as I neither sought nor conducted the seizure and I was not present
   when the seizure occurred. I received Tyler Massaro's wad of cash from school
   authorities, made inquiry as to the origin of the cash, determined that there was no
   probable cause either to seize the cash or to arrest Tyler Massaro, and returned the
   cash to Tyler Massaro.

            And see answer to interrogatory# 6, above.

          8.     State and describe the actions you took while the shooter shot and murdered
   students. Please include and describe:

          Objection. The information sought by this interrogatory is outside of the proper
   scope of discovery as defined by Fed. R. Civ. P. 26(b)(l), as it is not relevant to any
   party's existing claim or defense in this matter and is disproportionate to the needs of
   the case. This court has dismissed (see DE 50 and 51) all of the claims against all of the
   defendants which relate to Nikolas Cruz's mass shooting at Marjorie Stoneman
   Douglas High School on February 14, 2018. The sole remaining claims are those of a
   single minor plaintiff, T.M., who alleges claims of unreasonable search and seizure
   (counts I-III of the operative Complaint) against Scot Peterson, individually, on that
   same date. T.M.'s remaining claims against Scot Peterson are absolutely unrelated to

                                                               4
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 6 of 11
   T.M. , a minirJr by his n:wtfi,~r 1md next fi'i/!!1(/tl rystai Lug<J v. Soot Pei i'S•tm
   Case No.: 18-CV-6 15 7':-BB
   Defendant, SL ot Peterson 's, Answers to P{aintiff's Interrogator ies


   the shooting. Plaintiff's propounding of this interrogatory well after the Court's
   omnibus orders of dismissal evidences an intent to annoy and harass Scot Peterson with
   irrelevant matters.

                         (a) All the actions you took;

                         (b) Why you took each action;

                         (c) Whether there was a Broward County policy that prevented ·you from
                         entering the school and confronting the shooter;

                         (d) Who enforced the policy preventing you from entering the school,
                         protecting the students, and confronting an active shooter;

                         (e) Whether you would have entered the school and confronted the shooter if
                         said policy was not in place.

              9.         Did you make any verbal or written report, statement, or memorandum to
                         anyone about the incidents alleged in plaintiffs complaint, and any subsequent
                         investigation of the incidents? If so, set forth:

          As to the Nikolas Cruz mass shooting incident: See objection to interrogatory
   # 8, above.

              As to the alleged T.M. "incident": No.

                         (a) The nature and substance of each such report, including the date, time, and
                         place you made each such report;

                         (b) The identity of the present custodian of each such report.

          10.     State whether or not you had any conversation or communication regarding the
   subject matters of plaintiffs complaint with anyone, subsequent to the complained of
   incident. If so, further set forth :

          As to the Nikolas Cruz mass shooting incident: See objection to interrogatory
   # 8, above.

              As to the alleged T.M. "incident": No.

                                                                            5
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 7 of 11
   T.M., a minor by his mother and next friend Crrstal Lugo v. Scot Peterson
   Case No .. /8-Cf '-61577-BB
   Defendant, Scot Peterson 's, Answers to Plaintiff's Interrogatories


                   (a) The nature and substance of the conversation or communication, including
   the identity of each individual who participated in each such conversation or communication,
   and the date and time of day of each such conversations or communication;

                  (b) Whether the conversation or communication was oral or written, and if
   written, the identity of the present custodian of such written conversation or communication.

           11.     Identify (setting forth the name, title, and position, as well as other identifying
   information) each person whom you or your attorney expect to call as an expert witness at
   the trial of this matter.

         At this time, the remaining claims of T.M. do not appear to warrant the
   involvement of any expert. Discovery is continuing.

                       (a) State the general nature of the subject matter on which each expert is
                       expected to testify.

                       (b) State the substance and nature of the facts and opinions to which each
                       expert is expected to testify and a summary of the grounds for each opinion.

          12.     Relative to the allegations in plaintiffs complaint, please provide, to the best
   of your ability, all statements or communications made by you, or statements or
   communications that you're simply aware of, relating to whether or not you had a duty to
   protect the students of Marjory Stoneman Douglas ("MSD") High School.

            See obje~tions to interrogatories## 2 and 8, above.

          13.    State your job title on February 14, 2018 as it relates to your post at MSD High
   School, and describe in detail, all of your duties and requirements as someone who holds that
   position.

            School Resource Officer. Responsible for law enforcement.

         14.    State what basis you had for searching the backpack of student Tyler Massaro
   on February 14, 2018, and whether you did so in an effort to protect other students.

        Objection. False predicate. I did not search the backpack of student Tyler
   Massaro on February 14, 2018.



                                                                   6
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 8 of 11
   T.M., a minor by his mother and next friend C1ystal Lugo v. Scot Peterson
   Case No.: 18-CV-615 77-88
   Defendant, Scot Peterson 's, Answers to Plaintiff's interrogatories


            And see answers to interrogatories## 6 and 7, above.


                                          CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all
                                                                                -<(J..
   counsel of record identified on the Service List below via e-mail, this Z,C)· day of March,

   2019.

                                                                t Ql D ~
                                                           Micfr~el R. P'iper, Esq.
                                                           Florida Bar No: 710105
                                                           Christopher J. Stearns
                                                           Florida Bar No.: 557870
                                                           JOHNSON, ANSELMO, MURDOCH,
                                                           BURKE, PIPER & HOCHMAN, PA
                                                           Attorneys for Scot Peterson
                                                           2455 E. Sunrise Boulevard, Suite 1000
                                                           Fort Lauderdale, Florida 33304
                                                           Telephone: (954) 463-0100
                                                           Facsimile:     (954) 463-2444
                                                           piper@ jambg.com / cintron@ jambg.com
                                                           stearns@iambg.com / blouin@jambg.com
                                                           semexant(a)jambg.com




                                                               7
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 9 of 11



     T.M., a minor by his mother and next friend Crystal Lugo v. Scot Peterson
     Case No.: 18-CV-61577-BB
     Defendant, Scot Peterson's, Answers to Plaintiff's Interrogatories

                                    f\Jor~ Co,ro l,,,,G.,.
     STATEOPFLOl tlDA                                   )
                                                            ss:
     COUNTY OF           ciLrol-ee..                    )


              SCOT PETERSON, duly sworn upon oath deposes and says that the answers to

    Plaintiff's interrogatories are true and correct.




              The foregoing instrument was acknowledged before me thi~                ~ ay of March, 2019,

    by Scot Peterson, who is known to me or who has produced                     Nor+k Cc. rD I  1'Ac..   t>c. LI c..
    as identification and who did take an oath.




    My Commission Expires:               0 .5103 d-000 l


                                                            .I'
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 10 of 11
    T.M., a minor bv his mother and next friend Crvstal Lugo v. Scot Peterson
    Case No.: /8-CV-615 77-BB
    Defendant, Scot Peterson 's, Answers to PlaintifT s Interrogatories


                                                     SERVICE LIST

     Kristoffer R. Budhram, Esq.                                    David Lawrence Ferguson, Esq.
     Bank of America Tower                                          The Kopelowitz & Ostrow Firm PA
     50 N. Laura Street, Suite 2500                                 200 S.W. 1st Avenue, 12th Floor
     Jacksonville, FL 32202                                         Fort Lauderdale, FL 33301-4216
     (904) 299-5500 (Phone)                                         (954) 525-4100 (Phone)
     krbudhram@benedetto Iaw.com                                    (954) 525-4300 (Fax)
                                                                    ferguson(m.kolavvyers.com

     Solomon M. Radner, Esq. (Pro Hae Vice)                         Seth David Haimovitch, Esq.
     Execolo Law, PLLC                                              Kopelowitz Ostrow Ferguson
     26700 Lahser Road, Suite 401                                   Weiselberg Gilbert
     Southfield, MI 48033                                           One West Las Olas Boulevard, Suite 500
     (248) 291-9712 (Phone)                                         Fort Lauderdale, FL 33301
     sradner@excololaw.com                                          (954) 525-4100
     civilrights(@excololaw.com                                     haimovitchra)kolawyers.com
     Attorney for Plaintiffs                                        Attorneys for Defendants, Jan Jo_rdan
                                                                    and Scot Israel
     Michael R. Piper, Esq.                                         Irwin R. Gilbert, Esq.
     Christopher J. Stearns, Esq.                                   Eric M. Yessner, Esq.
     Johnson, Anselmo, Murdoch,                                     Christopher S. Rapp, Esq.
     Burke, Piper & Hochman, P.A.                                   Kelly Kronenberg
     2455 E. Sunrise Blvd. , Suite 1000                             1475 Centrepark Blvd ., Suite 275
     Fort Lauderdale, FL 33304                                      West Palm Beach, FL 33401
     (954) 463-0100 (Phone)                                         (561) 684-5956 (Phone)
     (954) 463-2444 (Fax)                                           (561) 684-5753 (Fax)
     Piper@jambg.com                                                igilbert(g),kellykronenberg.com
     steams@jambg.com                                               eyesner(w,kellykronenberg.corn
                                                                             =
     Attorneys for Defendant, Scot Peterson                         csrapp@kelleykronenberg.com
                                                                    Attorney for Defendant, Andrew Medina




                                                                8
Case 0:18-cv-61577-BB Document 62-1 Entered on FLSD Docket 05/09/2019 Page 11 of 11
    T.M., a minor by his mother and next friend Crystal Lugo v. Scot Peterson
    Case No.: 18-CV-61577-BB
    Defendant, Scot Peterson's, Answers to Plaintiff's interrogatories



     Eugene K. Pettis, Esq.                                              Adam Katzman, Esq.
     Kenneth J. Miller, Esq.                                             Broward County Attorney's Office
     Haliczer Pettis & Schwamm PA                                        115 South Andrews A venue, Suite 423
     100 SE 3rd Avenue, 7th Floor                                        Fort Lauderdale, FL 33301-1801
     Fort Lauderdale, FL 33394                                           (954) 357-7600 (Phone)
     (954) 523-9922 (Phone)                                              (954) 357-7641 (Fax)
     (954) 522-2512 (Fax)                                                akatzman@broward.org
     cmamphps legal. com                                                 Attorney for Defendant, Broward County
     krniller@hpslegal.com
     Attorney for Defendant, Robert Runcie




                                                                   9
